Title: To John Adams from Timothy Pickering, 4 June 1799
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia June 4. 1799.

The inclosed letter for you came to hand this morning, without any letter from Mr. Adams to me. And the pamphlet accompanying this arrived yesterday, with letters from Mr. King, of which the duplicates have been before recd. and forwarded to you. A letter from Mr. Murray dated March 10th. is also inclosed.
I have the honor to be / with great respect / sir your obt. servt.

Timothy Pickering